E A R N I N G SR E L E A S E Press Contacts: Gary R. Shook, President & CEO 540-687-4801 or pres@middleburgbank.com Raj Mehra, EVP & CFO 540-687-4816 or cfo@middleburgbank.com Jeffrey H. Culver, EVP & COO 703-737-3470 or coo@middleburgbank.com MIDDLEBURG FINANCIAL CORPORATION ANNOUNCES $5.8 MILLION LOSS IN QUARTER DUE TO CREDIT AND RESTRUCTURING COSTS; DECLARES QUARTERLY DIVIDEND OF $.05 PER SHARE Third Quarter and Year-to-Date 2010 Highlights: · Net loss of $5.8 million for the quarter; · Net loss of $4.3 million for the nine month period; · Diluted loss per share of $0.83 for the quarter; · Net interest margin of 3.27% for the quarter and 3.61% for the year ; · Total assets grew by $50 million or 4.7% for the quarter; assets grew by $135 million or 13.8% for the year; · Total loans increased by $11.1 million or 1.7% for the year in a challenging environment; · Strong mortgage loan originations of $217.7 million in the third quarter and $555 million for the year; · Robust deposit growth of $38 million or 4.4% for the quarter; increase in deposits of $91.3 million or 11.3% for the year; · Aggressive credit actions resulted in a $9.1 million provision for loan losses for the quarter; and · Capital ratios continue to be strong: Total Risk-Based Capital Ratio of 13.4%, Tier 1 Capital Ratio of 12.2%, and a Tier 1 Leverage Ratio of 9.1% at September 30, 2010. MIDDLEBURG, VA. – October 28, 2010 – Middleburg Financial Corporation (the “Company”) (Nasdaq: MBRG), announced today that it had taken nearly $12 million in pre-tax charges to earnings, which resulted in a loss of $5.8 million for the quarter ending September 30, 2010.The charges reflect the Company’s proactive approach to addressing problem loans amid the continued financial downturn as well as other charges related to the Company’s on-going business.Additionally, the Company announced that it would reduce its quarterly dividend to 5 cents per share from the current level of 10 cents per share. “We are moving aggressively from a position of financial strength to deal with our problem loans,” said Gary R. Shook, president and CEO of Middleburg Financial Corporation.“We increased the reserve for loan losses to reflect an increase in non-performing loans during the third quarter, recognized other-than-temporary impairment on certain trust preferred securities in the investment portfolio, wrote down the carrying values of two properties that are no longer sites for future branch development, and wrote down the carrying values of several of our foreclosed properties.Additionally, charges were taken to reflect a 10% reduction in the Company’s payroll and termination of the defined benefit pension plan.These necessary charges will allow the Company to move ahead in a substantive way and are reflective of our desire to address the changes to the industry resulting from the protracted economic downturn as well as anticipated expenses related to new regulations stemming from the passage of Dodd-Frank,” added Mr. Shook. Regarding the dividend, Mr. Shook said, “The decision to reduce the dividend was a difficult one.While we understand how important these dividends are to many of our shareholders, the Board believes this is the prudent course of action at this time.” Mr. Shook continued, “We will review the status of the dividend in the third quarter of 2011 in light of the Board’s long term strategy of a 40% payout of earnings.Further, expected retained earnings over the coming quarters will recover much of the capital expended by taking these charges.” Net Interest Income and Net Interest Margin Net interest income was $8.0 million during the three months ended September 30, 2010; a decrease of 6% compared to the quarter ended June 30, 2010. Average earning assets increased by 5.2% during the quarter. The average yield on earning assets was 4.74% for the quarter ended September 30, 2010 while the average cost of interest bearing liabilities was 1.73%, representing decreases of 48 basis points and 9 basis points, respectively, from the previous quarter.The net interest margin for the three months ended September 30, 2010 was 3.27%, compared to 3.67% for the previous quarter, a decline of 40 basis points during the period. While the cost-of-funds did decrease during the third quarter, the decrease was not sufficient to offset the decline in yields of earning assets. The decline in yields on earning assets in the third quarter reflected increased runoff of loans in the permanent loan portfolio as well as an increase in prepayments of mortgage securities in the securities portfolio, in conjunction with the low interest rate environment in the third quarter. Growth in the permanent loan portfolio was flat for the quarter as higher yielding loans that paid off were replaced with lower yielding loans. Balances for the securities portfolio as well as the balance of mortgage loans held-for-sale increased during the quarter. Since the increase in earning assets was primarily due to lower yielding securities and residential mortgage loans, the aggregate yield for earning assets declined during the quarter.On the funding side, costs for wholesale borrowings declined 99 basis points during the quarter, as we refinanced maturing FHLB advances. On the other hand, costs for retail deposits decreased only 4 basis points during the quarter. Total retail deposit growth during the quarter was driven by increases in interest bearing deposits, with the greatest increase occurring in time deposits. The Company’s net interest margin is not a measurement under accounting principles generally accepted in the United States, but it is a common measure used by the financial services industry to determine how profitably earning assets are funded. The Company’s net interest margin is calculated by dividing tax equivalent net interest income by total average earning assets.Tax equivalent net interest income is calculated by grossing up interest income for the amounts that are non-taxable (i.e., municipal income) then subtracting interest expense. The tax rate utilized is 34%. Details on the calculation of the net interest margin are included in the “Key Statistics” table. Asset Quality and Provision for Loan Losses $9.1 million was added to the loan loss reserve to reflect an increase in non-performing loans and $3.3 million of loans were charged off during the quarter. According to Mr. Shook, “We have been working with these clients for some time and they continue to feel the pressures of this economic environment.We felt it was important to preserve our options as we move these relationships through the collection process.”The Company continues to see improvement in delinquencies in its loan portfolio - the 90 day delinquency rate was 0.00% ($7,000) as of the end of the third quarter vs. 0.95% ($6.2 million) at the end of the previous quarter. The Company increased its allowance for loan and lease losses (“ALLL”) by $6.7 million or 72.8% during the first nine months of 2010. The ALLL at September 30, 2010 was $15.9 million representing 2.42% of total portfolio loans outstanding versus 1.43% of total portfolio loans at December 31, 2009. Non-performing assets increased from $18.1 million or 1.9% of total assets at December 31, 2009 to $38.5 million or 3.5% of total assets as of September 30, 2010.The increase was primarily due to the reclassification of two loans to non-accrual status during the quarter. Non-Interest Income Non-interest income increased by $2.8 million or 70.0% to $6.9 million when comparing the quarter ended September 30, 2010 to the quarter ended September 30, 2009.The strong non-interest income, driven by the Company’s mortgage operations this year has caused total revenues, defined by the sum of net interest income and non-interest income, to increase in each linked quarter of 2010, despite pressures on the net interest margin. This increase reflects the benefits of the Company’s diversified business model whereby strong non-interest income is able to supplement net interest income in periods of declining net interest margins. Trust and Investment advisory service fees earned by Middleburg Trust Company (“MTC”) and Middleburg Investment Advisors (“MIA”) were flat for the quarter ended September 30, 2010 compared to the quarter ended September 30, 2009.Southern Trust Mortgage, the Company’s majority owned subsidiary, originated $217.7 million in mortgage loans during the quarter ended September 30, 2010 compared to $188.7 million originated during the previous quarter – an increase of 15.3% when comparing linked quarters - and $198.1 million originated during the quarter ended September 30, 2009 – an increase of 9.9% when comparing calendar quarters.Mortgage loans originated for the nine months ended September 30, 2010 were $555.4 million versus $785.8 million for the nine months ended September 30, 2009. Gains on mortgage loan sales increased by 34.2% when comparing the quarter ended September 30, 2010 to the previous quarter.Gains on mortgage loan sales increased by 113.8% when comparing the quarter ended September 30, 2010 to the quarter ended September 30, 2009. Additionally, fees related to mortgage loan sales increased $282,000 or 144.6% to $477,000 from the quarter ended September 30, 2009 to the quarter ended September 30, 2010. The revenues and expenses of Southern Trust Mortgage for the three and nine month periods ended September 30, 2010 are reflected in the Company’s financial statements on a consolidated basis following generally accepted accounting principles in the United States.The outstanding equity interest not held by the Company is reported on the Company’s balance sheet as “Non-controlling interest in consolidated subsidiary” and the earnings or loss attributable to the non-controlling interest is reported on the Company’s statement of operations as “Net (income) / loss attributable to non-controlling interest.” Trust and investment advisory fees are based primarily upon the market value of the accounts under administration.Total consolidated assets under administration by MTC and MIA were at $1.2 billion at September 30, 2010, an increase of 9.1% relative to September 30, 2009.MTC’s assets under administration were $905.6 million at September 30, 2010 versus $730.7 million at September 30, 2009 representing an increase of 23.9%.MIA’s assets under administration were $325.2 million at September 30, 2010 versus $389.6 million at September 30, 2009 representing a decrease of 16.5%. Net securities losses were $438,000 during the quarter ended September 30, 2010 compared to net securities losses of $258,000 during the quarter ended September 30, 2009.The net securities losses during the quarter ended September 30, 2010 included $726,000 of other than temporary impairment losses related to three trust preferred securities identified as impaired under generally accepted accounting principles. Non-Interest Expense Non-interest expense in the third quarter of 2010 increased $2.5 million, up 20.8% relative to the quarter ended September 30, 2009.The increase was primarily the result of the following charges taken during the third quarter: · $1.4 million to reflect an adjustment to the carrying value of two branch sites that had been previously held for future expansion and are now being readied for sale.The Company will actively market these properties to potential buyers in the fourth quarter. · $481,000 in adjustments to Other Real Estate Owned. · $530,000 restructuring charge related to workforce downsizing.The restructuring is expected to reduce payroll expenses by approximately 10%. · $50,000 associated with the termination of the Company’s defined benefit pension plan.The Company froze the plan during 2008 and suspended contributions during that year. Salaries and employee benefit expenses increased by $539,000 in the third quarter of 2010 relative to the quarter ended September 30, 2009.This increase is primarily due to higher commission expense associated with the mortgage company. The Company anticipates that these expenses will decrease in future quarters as the benefits of the restructuring program are realized. Total Consolidated Assets Total assets at September 30, 2010 were $1.1 billion, an increase of $135.0 million or 13.8% over December 31, 2009. Growth in total portfolio loans was flat for the third quarter and increased 1.7% for the year in a challenging lending environment characterized by weak borrower demand for new loans coupled with increased refinancing of existing credit relationships. The investment portfolio grew by $41.3 million in the third quarter and was $242.1 million at September 30, 2010. The securities portfolio increased $69.4 million or 40.2% for the entire year. Mortgages held for resale increased $15 million in the third quarter, reflective of the strong pace for mortgage originations. Cash balances and deposits at other banks decreased by 3.1% in the third quarter. Deposits and Other Borrowings The Company continues to experience strong deposit growth with total deposits increasing by $38 million or 4.4% for the third quarter, driven by growth in interest checking, savings and certificates of deposit. Total deposits increased by $91.3 million or 11.3% for the year. Brokered deposits, including CDARS program funds, were $116.1 million at September 30, 2010, up $39.9 million or 52.4% from December 31, 2009. FHLB advances were $52.9 million at September 30, 2010, up $17.9 million from December 31, 2009.We refinanced $35 million in maturing FHLB advances in the third quarter into longer term advances at lower rates. Equity Total shareholders’ equity at September 30, 2010 was $101.4 million, compared to shareholders’ equity of $103.4 million as of December 31, 2009. Retained earnings at September 30, 2010 were $36.4 million compared to $42.7 million at December 31, 2009. The book value of the Company’s common stock at September 30, 2010 was $14.22 per share. As the following table illustrates, the Company exceeds the regulatory “well-capitalized” levels in all categories after accounting for the charges: Regulatory Capital Ratios Middleburg Financial Corporation September 30, 2010 Regulatory Percent Middleburg Well Exceeding Financial Capitalized Well Corporation Levels Capitalized Tier 1 Leverage Ratio 9.1% 5.0% 4.1% Tier 1 Risk Based Capital Ratio 12.2% 6.0% 6.2% Total Risk Based Capital Ratio (1) 13.4% 10.0% 3.4% Current regulatory guidelines for calculating the Total Risk Based Capital ratio impose a limit of 1.25% of risk-adjusted assets on the amount of the Company’s allowance for loan losses balance that can be included in Tier 2 capital.Under these guidelines, the Company excluded approximately $5.7 million from Tier 2 capital at September 30, 2010 in the above calculations. If the disallowed allowance for loan losses amount were included, the Company’s Total Risk Based Capital ratio at September 30, 2010 would be 14.1%. Certain information contained in this discussion may include “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.These forward-looking statements relate to the Company’s future operations and are generally identified by phrases such as “the Company expects,” “the Company believes” or words of similar import.Although the Company believes that its expectations with respect to the forward-looking statements are based upon reliable assumptions within the bounds of its knowledge of its business and operations, there can be no assurance that actual results, performance or achievements of the Company will not differ materially from any future results, performance or achievements expressed or implied by such forward-looking statements. For details on factors that could affect expectations, see the risk factors and other cautionary language included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009, and other filings with the Securities and Exchange Commission. About Middleburg Financial Corporation Middleburg Financial Corporation is headquartered in Middleburg, Virginia and has two wholly owned subsidiaries, Middleburg Bank and Middleburg Investment Group, Inc. Middleburg Bank serves communities in Virginia with financial centers in Ashburn, Gainesville, Leesburg, Marshall, Middleburg, Purcellville, Reston, Warrenton and Williamsburg. Middleburg Investment Group owns Middleburg Trust Company and Middleburg Investment Advisors, Inc. Middleburg Trust Company is headquartered in Richmond, Virginia with offices in Williamsburg and Middleburg. Middleburg Investment Advisors, Inc. is an SEC registered investment advisor located in Alexandria, Virginia. Middleburg Financial Corporation is also the majority owner of Southern Trust Mortgage, which is based in Virginia Beach and provides mortgages through 17 offices in 11 states. Middleburg Financial Corporation and Subsidiaries Consolidated Statements of Operations (In Thousands, Except Per Share Data) Unaudited Unaudited For the Nine Months For the Three Months Ended September 30, Ended September 30, Interest and Dividend Income Interest and fees on loans $ Interest on securities available for sale Taxable Exempt from federal income taxes Dividends 75 64 32 28 Interest on federal funds sold and other 99 95 36 37 Total interest and dividend income $ Interest Expense Interest on deposits $ Interest on securities sold under agreements to repurchase 32 63 7 Interest on short-term borrowings 51 Interest on long-term debt Total interest expense $ Net interest income $ Provision for loan losses Net interest income after provision for loan losses $ $ $ ) $ Other Income Trust and investment advisory fee income $ Service charges on deposit accounts Net gains (losses) on securities available for sale Total other-than-temporary impairment loss on securities ) Portion of loss recognized in other comprehensive income ) ) ) - Net other-than-temporary impairment loss ) Commissions on investment sales Bank owned life insurance Gain on loans held for sale Fees on loans held for sale Other service charges, commissions and fees $ 97 Other operating income 42 52 Total other income $ Other Expense Salaries and employee benefits $ Net occupancy expense of premises Other taxes Advertising Computer operations Other real estate owned Audits and examinations 96 Legal fees 96 FDIC insurance $ Other operating expenses Total other expense $ Income / (Loss) before income taxes $ ) $ $ ) $ Income tax expense / (benefit) ) 69 ) ) Net income / (Loss) $ ) $ $ ) $ Less:Net (income) / loss attributable to non-controlling interest ) $ ) ) ) Net income / (loss) attributable to Middleburg Financial Corporation $ ) $ $ ) $ Amortization of discount on preferred stock - 26 - 10 Dividend on preferred stock - - Net income / (loss) available to common shareholders $ ) $ $ ) $ Net income / (loss) per common share, basic $ ) $ $ ) $ Net income / (loss) per common share, diluted $ ) $ $ ) $ Dividends common per share $ $ $ Middleburg Financial Corporation Consolidated Balance Sheets (In Thousands, Except for Share Data) (Unaudited) (Unaudited) September 30, June 30, Assets: Cash and due from banks $ $ Interest-bearing deposits in banks Securities available for sale Loans held for sale Restricted securities, at cost Loans, net of allowance for loan losses of $15,870 in September 2010 and $10,075 June 2010 Premises and equipment, net Goodwill and identfied intangibles Other real estate owned, net of valuation allowance of $1,110 in 2010 and $1,121 in 2009. Prepaid federal deposit insurance Accrued interest receivable and other assets Total assets $ $ Liabilities and Shareholders' Equity: Liabilities: Deposits: Non-interest bearing demand deposits $ $ Savings and interest-bearing demand deposits Time deposits Total deposits $ $ Securities sold under agreements to repurchase Short-term borrowings Long-term debt Subordinated notes Accrued interest and other liabilities Commitments and contingent liabilities - - Total liabilities $ $ Shareholders' Equity: Common stock, par value $2.50 share, authorized 20,000,000 shares issued and outstanding at September 30, 2010 - 6,915,687 shares issued and outstanding at December 31, 2009 - 6,909,293 shares $ $ Capital surplus Retained earnings Accumulated other comprehensive income / (loss), net ) Total Middleburg Financial Corporation shareholders'equity $ $ Non-controlling interest in consolidated subsidiary Total shareholders' equity $ $ Total liabilities and shareholders' equity $ $ Middleburg Financial Corporation Consolidated Balance Sheets (In Thousands, Except for Share Data) (Unaudited) September 30, December 31, Assets: Cash and due from banks $ $ Interest-bearing deposits in banks Securities available for sale Loans held for sale Restricted securities, at cost Loans, net of allowance for loan losses of $15,870 in 2010 and $9,185 in 2009 Premises and equipment, net Goodwill and identfied intangibles Other real estate owned, net of valuation allowance of $1,110 in 2010 and $1,121 in 2009. Prepaid federal deposit insurance Accrued interest receivable and other assets Total assets $ $ Liabilities and Shareholders' Equity: Liabilities: Deposits: Non-interest bearing demand deposits $ $ Savings and interest-bearing demand deposits Time deposits Total deposits $ $ Securities sold under agreements to repurchase Short-term borrowings Long-term debt Subordinated notes Accrued interest and other liabilities Commitments and contingent liabilities - - Total liabilities $ $ Shareholders' Equity: Common stock, par value $2.50 share, authorized 20,000,000 shares issued and outstanding at September 30, 2010 - 6,915,687 shares issued and outstanding at December 31, 2009 - 6,909,293 shares $ $ Capital surplus Retained earnings Accumulated other comprehensive income / (loss), net ) Total Middleburg Financial Corporation shareholders'equity $ $ Non-controlling interest in consolidated subsidiary Total shareholders' equity $ $ Total liabilities and shareholders' equity $ $ MIDDLEBURG FINANCIAL CORPORATION KEY STATISTICS (Unaudited. Dollars in thousands except per share data) For the Three Months Ended Sep 30, 2010 Jun 30, 2010 Mar 31, 2010 Dec 31, 2009 Sep 30, 2009 Net Income / (Loss) $ ) $ Earnings per share, basic $ ) $ Earnings per share, diluted $ ) $ Dividend per share $ Return on average total assets - Year to Date -2.11 % Return on average total equity - Year to Date -22.03
